


EXHIBIT 10.45




Master Lease Termination Agreement
Multiple CPI Locations




THIS MASTER LEASE TERMINATION AGREEMENT (“Agreement”) is made and entered into
by and between WAL-MART STORES EAST, LP, individually and only as to Stores
owned, leased, or operated in AL, CT, DC, DE, FL, GA, IN, KY, ME, MD, MA, MI,
MS, MO, NH, NJ, NM, NY, NC, OH, OK, PA, RI, SC, TN, VT, VA, WI, WV; WAL-MART
STORES, INC., individually and only as to Stores owned or leased in AK, AZ, CA,
CO, HI, ID, IL, IA, KS, MN, MT, NE, NV, ND, OR, SD, UT, WA, WY; WAL-MART
LOUISIANA, LLC, individually and only as to Stores owned or leased in Louisiana;
and WAL-MART STORES TEXAS, LLC, individually and only as to Stores owned or
leased in Texas; and WAL-MART STORES ARKANSAS, LLC, and only as to Stores owned
or leased in Arkansas (each referred to as “Landlord” for purposes of this
Agreement as it applies to a particular location and collectively hereinafter
referred to as “Wal-Mart” or “Landlord”) and CPI Corp. (“Tenant”). The effective
date of this Agreement is April 17, 2012 (the “Effective Date”).


WHEREAS, Wal-Mart and CPI Corp., successor in interest to Portrait Corporation
of America, Inc. entered into that certain Master Lease Agreement, dated as of
June 8, 2007, as subsequently amended (collectively, the “Lease Agreement”);


WHEREAS, pursuant to the Master Lease Agreement, the parties agreed to attach an
“Attachment A” for each individual location in which Tenant would lease a
vestibule space from Wal-Mart;


WHEREAS, subject to the agreed upon conditions below, Landlord and Tenant desire
to terminate the Lease Agreement only as it relates to the Leased Spaces as
described in Exhibit 1, attached hereto and incorporated herein by this
reference (collectively the “Leased Spaces”); and
 
NOW, THEREFORE, for valuable consideration, the sufficiency and receipt of which
is hereby acknowledged, Tenant and Landlord hereby agree as follows:


1.The Lease Agreement shall be terminated and cancelled, only as it pertains to
the Leased Spaces, effective 11:59 p.m. (Pacific Time) April 17, 2012 (the
“Termination Date”). The Leased Spaces shall be surrendered to Landlord no later
than 11:59 p.m. (Pacific Time) April 21, 2012 (the “Vacate Date”).


1.2    Tenant shall be responsible for and shall pay Landlord all rent and other
charges and fees due and owing under the Lease Agreement accruing through the
Termination Date.


1.3    Notwithstanding anything to the contrary contained elsewhere in this
Agreement, nothing in this Agreement nor any act or omission by Landlord or its
attorneys is intended or should be deemed to be a waiver, alteration, accord,
satisfaction, novation, composition or modification of the Lease Agreement or
any rights or remedies that Landlord may have in collecting all rent and other
charges and fees due and owing under the Lease Agreement accruing through the
Termination Date, and all such rights or remedies, whether at law or equity, are
hereby expressly reserved.


1.4    In addition to all rent and other fees accruing under the Lease Agreement
through the Termination Date, Tenant agrees to pay Landlord a one-time
settlement fee / tenant improvement reimbursement of five hundred forty-three
thousand nine hundred seventy-two dollars and zero cents ($543,972.00).     


1.5    Tenant shall remove Tenant's furniture, fixtures, equipment, and personal
property and return the Leased Spaces in broom clean condition by the Vacate
Date. Tenant shall coordinate with Landlord's Store Manager the schedule for
removal so as not to interfere with store operations and customer traffic.
Tenant shall repair any damage to the Store caused by removal of such equipment,
fixtures and equipment.
 
1.6     Tenant shall remove all of Tenant's bulkhead, interior and exterior
signage, repair any damage caused by the removal of such signage, and repaint
the bulkhead by the Termination Date.






--------------------------------------------------------------------------------




1.7     From and after the Termination Date, the Tenant does hereby forever and
unconditionally waive and relinquish Tenant's right to use, occupy, and possess
the Leased Spaces under the Lease Agreement.


1.8     From and after the Termination Date, Tenant and Landlord shall have no
further obligations and liabilities, one to the other with respect to the Leased
Spaces, pursuant to the Lease Agreement and the terms and conditions contained
therein, except as is specifically provided for in this Agreement.


1.9     Tenant, its agents, employees and contractor shall keep in strict
confidence the terms of this Agreement.


1.10     Tenant acknowledges that Landlord is in full compliance with all
provisions of the Lease Agreement as of the Termination Date. Tenant
acknowledges and agrees that all of Tenant's indemnification obligations (and
related warranties) contained in the Lease Agreement shall remain unimpaired and
in full force and effect with respect to any Claims that may have arisen during
the Tenant's use or occupancy of the Leased Spaces.


1.11     No modification of this Agreement shall be valid or binding unless such
modification is in writing, duly dated, and signed by both parties.
 
1.12     This Agreement contains the entire agreement of the parties with
respect to the subject matter hereof, and all prior communications, oral or
written, are without any force and effect as it is the specific intent of the
parties that this Agreement alone sets forth the terms upon which the parties
have mutually agreed. Each party specifically agrees that it enters into this
Agreement based on its own understanding of the terms hereof and does not rely,
in whole or part, on any interpretation or representation of the other party.
Each party agrees that this Agreement is the result of good faith arms length
negotiations.


1.13     This Agreement may be executed in one or more counterparts (including
by facsimile or electronically), all parties need not be signatories to the same
documents, and all counterpart-signed documents shall be deemed to be an
original and one (1) instrument. Counterpart signatures received through
facsimile transmission or electronic signature shall bind the party whose
signature is so received as if such signature were an original












(signature page to follow)


















































--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Agreement the day and year
written below.


                
TENANT:                     LANDLORD:


CPI CORP.                    WAL-MART STORES, INC.


By: /s/Dale Heins                By: /s/Don Ethridge
________________________________        ____________________________________
Dale Heins                    Don Ethridge
Executive Vice President, Finance,        Senior Director
Chief Financial Officer and Treasurer        Date: April 20, 2012
Date: April 17, 2012
WAL-MART STORES EAST, LP
By: /s/Don Ethridge
________________________________________
Don Ethridge
Senior Director
Date: April 20, 2012
                


WAL-MART STORES ARKANSAS, LLC
By: /s/Don Ethridge
________________________________________
Don Ethridge
Senior Director
Date: April 20, 2012


WAL-MART LOUISIANA, LLC
By: /s/Don Ethridge
________________________________________
Don Ethridge
Senior Director
Date: April 20, 2012                    


WAL-MART STORES TEXAS, LLC
By: /s/Don Ethridge
________________________________________
Don Ethridge
Senior Director
Date: April 20, 2012


























--------------------------------------------------------------------------------








"EXHIBIT 1"




Store #
City
State
Sq Ft
25


MEXICO
MO
640


58


RUSSELLVILLE
AR
404


75


PINEVILLE
LA
390


83


MAGNOLIA
AR
535


85


BENTON
AR
300


96


HARRISONVILLE
MO
300


152


DE SOTO
MO
535


170


NATCHITOCHES
LA
784


174


COCOA
FL
561


180


JACKSONVILLE
TX
240


214


JASPER
TX
300


221


YUKON
OK
300


222


SPARTA
IL
525


251


MINEOLA
TX
300


253


JERSEYVILLE
IL
300


254


OLNEY
IL
540


256


GLEN CARBON
IL
216


258


TUPELO
MS
300


262


BENTON
IL
548


277


MOORE
OK
349


278


SHREVEPORT
LA
300


282


FRANKLIN
KY
523


299


BOWLING GREEN
KY
300


304


SPRINGFIELD
TN
390


308


MANCHESTER
TN
525


310


CROWLEY
LA
300


317


VANDALIA
IL
535


329


ANNISTON
AL
535


331


SULPHUR
LA
300


343


TAYLORVILLE
IL
525


348


MONTICELLO
AR
300


355


OPELIKA
AL
390


376


BOSSIER CITY
LA
300


395


MISSION
TX
300


398


LONGVIEW
TX
260


406


SMYRNA
TN
300


420


WICHITA FALLS
TX
390


421


DECATUR
TX
300


429


EDINBURG
TX
300


431


PADUCAH
KY
300


432


TALLADEGA
AL
535







--------------------------------------------------------------------------------




448


SHREVEPORT
LA
390


450


SHREVEPORT
LA
390


452


MCALLEN
TX
462


464


CORPUS CHRISTI
TX
240


472


BROKEN ARROW
OK
390


475


ROUND ROCK
TX
300


483


PRATTVILLE
AL
640


494


NEWNAN
GA
300


495


COLUMBUS
MS
390


497


SHELBYVILLE
KY
390


499


ENID
OK
561


510


GAINESVILLE
GA
300


513


BIG SPRING
TX
300


526


LOUISVILLE
KY
300


530


EL DORADO
AR
300


531


LAFAYETTE
LA
390


533


NEW IBERIA
LA
390


534


LAFAYETTE
LA
390


539


ALEXANDRIA
LA
390


540


MORGAN CITY
LA
300


542


HOUMA
LA
240


544


OKLAHOMA CITY
OK
404


547


PLANT CITY
FL
300


548


LAWRENCEVILLE
GA
390


560


SAINT JOSEPH
MO
260


571


GEORGETOWN
KY
390


573


LEES SUMMIT
MO
390


574


SURFSIDE BEACH
SC
300


576


TULSA
OK
300


595


HARLINGEN
TX
300


599


KINGSPORT
TN
300


616


ORANGEBURG
SC
300


624


NEWBERRY
SC
525


640


GREENVILLE
SC
390


652


GARDEN CITY
KS
300


656


SHELBYVILLE
TN
640


657


COOKEVILLE
TN
300


659


NASHVILLE
TN
390


660


MUSCLE SHOALS
AL
300


665


CAMPBELLSVILLE
KY
300


671


LEBANON
TN
300


672


ALCOA
TN
300


680


GREENEVILLE
TN
404


683


LAWRENCEBURG
TN
300


686


FITZGERALD
GA
535


691


FORT PAYNE
AL
300







--------------------------------------------------------------------------------




695


MADISON
TN
180


702


WINCHESTER
KY
300


720


FRANKFORT
KY
300


724


JEFFERSON CITY
TN
240


740


OZARK
AL
525


752


PASADENA
TX
404


758


AMERICUS
GA
300


777


WEST ORANGE
TX
300


781


MARBLE FALLS
TX
300


804


MINERAL WELLS
TX
404


806


LAS CRUCES
NM
300


818


PANAMA CITY BEACH
FL
390


828


PLAINFIELD
IN
404


860


DELAND
FL
561


881


LEXINGTON
SC
300


892


ANKENY
IA
390


899


VALDOSTA
GA
561


903


JACKSON
MS
300


908


ORLANDO
FL
390


931


VERO BEACH
FL
300


934


DAPHNE
AL
300


938


MONTGOMERY
AL
390


982


OWATONNA
MN
180


992


TULSA
OK
394


994


NEW PORT RICHEY
FL
390


1,003


PLANO
IL
337


1,014


INDEPENDENCE
MO
260


1,016


THIBODAUX
LA
390


1,020


ALBERT LEA
MN
525


1,025


MCCOMB
MS
390


1,041


WESLACO
TX
561


1,062


FRIENDSWOOD
TX
390


1,070


EAST ELLIJAY
GA
390


1,074


GRENADA
MS
300


1,077


TALLAHASSEE
FL
300


1,086


SAINT CLOUD
FL
300


1,087


STUART
FL
561


1,089


KIMBALL
TN
300


1,101


WETUMPKA
AL
640


1,121


MILLEDGEVILLE
GA
561


1,122


EASTANOLLEE
GA
462


1,128


MANSURA
LA
535


1,142


SCOTTSBURG
IN
390


1,146


MONCKS CORNER
SC
404


1,153


MACON
GA
390







--------------------------------------------------------------------------------




1,158


BIRMINGHAM
AL
640


1,164


COLUMBIA
SC
300


1,177


MANCHESTER
MO
462


1,180


GREENSBURG
IN
390


1,183


WEST COLUMBIA
SC
390


1,203


WIMAUMA
FL
561


1,223


TALLAHASSEE
FL
497


1,243


MARTINSVILLE
VA
300


1,268


WHITEVILLE
NC
640


1,281


SPARTANBURG
SC
497


1,284


PHENIX CITY
AL
390


1,286


COLUMBIA
SC
561


1,297


CHIEFLAND
FL
300


1,303


GEORGETOWN
TX
497


1,304


WARSAW
IN
390


1,310


TERRE HAUTE
IN
300


1,311


COLUMBUS
GA
462


1,317


ASHEVILLE
NC
561


1,320


KNOXVILLE
TN
561


1,333


VAN WERT
OH
461


1,341


EVANSVILLE
IN
561


1,346


OCEAN SPRINGS
MS
390


1,359


NORTH CHARLESTON
SC
390


1,360


FAYETTEVILLE
WV
640


1,378


GOSHEN
IN
300


1,379


GREENVILLE
NC
300


1,381


APACHE JUNCTION
AZ
390


1,392


WILMINGTON
NC
390


1,393


OSKALOOSA
IA
535


1,403


CORNELIA
GA
180


1,406


WINCHESTER
VA
300


1,433


CELINA
OH
404


1,438


CEDAR CITY
UT
390


1,450


RIPLEY
WV
462


1,455


FORT WORTH
TX
390


1,458


FORT OGLETHORPE
GA
300


1,466


JACKSBORO
TN
390


1,488


DOUGLASVILLE
GA
390


1,496


WATERLOO
IA
390


1,518


INDIANAPOLIS
IN
390


1,526


STORM LAKE
IA
525


1,545


GRAND FORKS
ND
423


1,556


ORLAND HILLS
IL
439


1,560


LAS VEGAS
NV
404







--------------------------------------------------------------------------------




1,568


HERMITAGE
PA
404


1,577


BUFFALO
MN
497


1,591


HARRISBURG
PA
250


1,605


PENSACOLA
FL
390


1,622


TIFFIN
OH
404


1,646


MESA
AZ
390


1,655


CRAWFORDSVILLE
IN
459


1,676


TELL CITY
IN
666


1,677


NEW HARTFORD
NY
390


1,682


CHESAPEAKE
VA
390


1,685


PIERRE
SD
640


1,686


TAYLORSVILLE
UT
404


1,687


SUFFOLK
VA
300


1,688


VIRGINIA BEACH
VA
423


1,710


CLINTON
MS
390


1,720


SNELLVILLE
GA
390


1,730


TAPPAHANNOCK
VA
555


1,734


CHAMPAIGN
IL
404


1,758


NEW CASTLE
IN
605


1,767


SHALLOTTE
NC
390


1,768


OREM
UT
390


1,770


CRANBERRY TWP
PA
561


1,776


WATERTOWN
WI
390


1,779


BRIDGEVIEW
IL
260


1,780


CHARLOTTESVILLE
VA
276


1,792


SAINT MARYS
PA
640


1,799


PORTAGE
WI
605


1,807


WEST BERLIN
NJ
260


1,833


FREDERICKSBURG
VA
390


1,842


GREENSBORO
NC
390


1,844


TOMS RIVER
NJ
260


1,851


NORTH LAUDERDALE
FL
400


1,866


FARMINGTON
ME
525


1,867


WESTMINSTER
MD
374


1,883


MONACA
PA
260


1,888


NORTH LOGAN
UT
390


1,889


ISLAND CITY
OR
462


1,891


MANCHESTER
CT
260


1,900


BURLEY
ID
525


1908


GREEN BAY
WI
260


1924


PRESQUE ISLE
ME
390


1961


ALEXANDRIA
KY
470


1992


UPLAND
CA
260


2004


DUBUQUE
IA
390







--------------------------------------------------------------------------------




2021


RAYNHAM
MA
555


2035


GREENVILLE
OH
390


2045


NOTTINGHAM
MD
417


2064


MILFORD
PA
561


2087


VADNAIS HEIGHTS
MN
526


2093


UTICA
NY
560


2,149


MOUNT VERNON
OH
570


2,195


HOWELL
NJ
260


2,196


PORT ANGELES
WA
478


2,202


WINDHAM
ME
390


2,204


FOREST PARK
IL
462


2,214


COLUMBIA
SC
300


2,221


SPRINGFIELD
MO
300


2,234


ROME
NY
300


2,257


HOUSTON
TX
554


2,287


NEW CASTLE
PA
300


2,299


CROMWELL
CT
216


2,309


WEST CHESTER
OH
404


2,312


ROANOKE
VA
300


2,418


PLACERVILLE
CA
254


2,438


STAFFORD
VA
522


2,450


BELLINGHAM
WA
260


2,452


MILWAUKEE
WI
240


2,453


FALLON
NV
640


2,472


WINSTON SALEM
NC
360


2,491


DANVILLE
IL
260


2,511


AMERICAN FORK
UT
561


2,528


MILL HALL
PA
390


2,531


MOHEGAN LAKE
NY
216


2,534


DOTHAN
AL
300


2,538


EUGENE
OR
260


2,550


VANCOUVER
WA
312


2,554


AVONDALE
AZ
390


2,576


CROSS LANES
WV
390


2,593


LAS VEGAS
NV
390


2,599


SAN ANTONIO
TX
390


2,603


GIBSONIA
PA
525


2,628


LEXINGTON
KY
390


2,633


PISCATAWAY
NJ
216


2,637


MONROE
NY
390


2,651


MANVILLE
NJ
216


2,679


ELKHART
IN
390


2,680


SOUTH BEND
IN
390


2,712


MYRTLE BEACH
SC
390


2,713


BIRMINGHAM
AL
390


2,714


SPENCER
IA
525







--------------------------------------------------------------------------------




2,716


CEDAR RAPIDS
IA
390


2,720


MADISON
MS
561


2,724


PASADENA
TX
390


2,788


BROWNSBURG
IN
390


2,796


OLDSMAR
FL
390


2,806


BOILING SPRINGS
SC
390


2,812


ROCHESTER
MN
390


2,816


NILES
IL
216


2,817


LANSING
IL
216


2,818


HAMMOND
IN
216


2,883


PLANO
TX
390


2,910


SALEM
OH
605


2,914


MASSILLON
OH
390


2,920


ORANGE PARK
FL
390


2,936


MILWAUKEE
WI
240


2,947


VANCOUVER
WA
240


2,967


FT WRIGHT
KY
640


2,978


FORT WORTH
TX
390


2,989


FREMONT
CA
251


3,208


SPRINGVILLE
UT
744


3,214


SUFFOLK
VA
390


3,219


WILLIAMSBURG
VA
426


3,222


CENTRAL
SC
555


3,237


SIOUX FALLS
SD
390


3,241


GLENDALE
AZ
426


3,278


LINCOLN
NE
497


3,279


SAN ANTONIO
TX
390


3,295


BROKEN ARROW
OK
390


3,342


AMELIA
OH
404


3,344


WINCHESTER
VA
404


3,367


NORTH CHARLESTON
SC
404


3,388


LAWRENCEVILLE
GA
404


3,430


OKLAHOMA CITY
OK
459


3,484


PENSACOLA
FL
390


3,513


SHAKOPEE
MN
509


3,514


BRADFORD
PA
525


3,597


BELVIDERE
IL
640


3,648


BISMARCK
ND
404


3,700


INDIAN TRAIL
NC
404


3,705


YELM
WA
462


3,732


RIO RANCHO
NM
404


3,828


LONGVIEW
TX
462


3,877


GAINESVILLE
FL
462


4,200


COLUMBUS
GA
464


4,420


LEESVILLE
SC
462


5,038


PLAINFIELD
IL
684







--------------------------------------------------------------------------------




5,046


CLAYTON
NC
497


5,058


ANTIOCH
TN
561


5,085


BELMONT
NC
640


5,113


PELL CITY
AL
640


5,137


AURORA
CO
561


5,151


ROME
GA
640


5,175


ALGOOD
TN
640


5,186


GILBERT
AZ
561


5,189


PHOENIX
AZ
561


5,218


SAINT PETERSBURG
FL
561


5,233


WEST VALLEY CITY
UT
555


5,251


CHATTANOOGA
TN
561


5,262


PELHAM
AL
640


5,281


WOODBRIDGE
NJ
251


5,295


FARMINGDALE
NY
251


5,320


GREENSBORO
NC
561


5,326


OCALA
FL
404


5,330


PHOENIX
AZ
561


5,352


BATAVIA
IL
465


5,404


GLENWOOD
IL
360


5,419


HERNANDO
MS
535


5,450


NORTH EAST
MD
400


5,480


ROUND ROCK
TX
561


5,481


CHARLOTTE
NC
640









